Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings dated 6/24/2020 are accepted.

Allowable Subject Matter
Claims 1-3 and 5-36 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a protruding pattern protruding from the substrate a portion of field insulating film is disposed between the first antioxidant pattern and the protruding pattern”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the field insulating film including a filling insulating film and a stress insulating film, the stress insulating film including an oxide containing germanium”.



Regarding claim 33. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a pre-field insulating film in the fin trench, the pre-field insulating film covering at least a part of a side wall of the sacrificial pattern; forming a first field insulating film through a densification process of the pre-field insulating film; and oxidizing the sacrificial pattern to form a stress insulating film, the oxidizing the sacrificial pattern being performed during the densification process”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826